Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00927-CV
____________
 
JAMES COTTON AND FRONTENAC HOMEOWNERS ASSOCIATION, Appellants
 
V.
 
THOMAS WRIGHT, Appellee
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause
No. 2007-36154
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 9, 2007.  On December 7, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices Fowler, Frost, and Seymore.